Filed 7/12/16 P. v. Dotson CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C081111

         v.                                                                      (Super. Ct. No. 13F03761)

CHARLES DOTSON,

                   Defendant and Appellant.




         Defendant Charles Dotson challenges three 3-year protective orders issued
pursuant to Penal Code section 136.2.1 Section 136.2 authorizes protective orders when
a trial court with jurisdiction in a criminal matter has good cause to believe a victim or
witness has or will be harmed, intimidated or dissuaded. (§ 136.2)




1 Undesignated statutory references are to the Penal Code.


                                                             1
       We will reverse the protective orders because their terms exceeded the duration
of the criminal proceeding. However, because defendant was required to register under
section 290, subdivision (c), we will remand so the trial court can consider issuing
a postconviction restraining order as required by section 136.2, subdivision (i).
                                     BACKGROUND
       In June 2012, when defendant was 19 years old, he placed his penis in 13-year-old
M.B.’s vagina without her consent and with sexual intent. The People charged him with
committing a lewd and lascivious act on a child under the age of 14 years. (Count one,
§ 288, subd. (a).) It was further alleged defendant had substantial sexual contact with
the victim. (§ 1203.066, subd. (a)(8).)
       On October 30, 2013, the trial court issued a protective order on defendant
pursuant to section 136.2. The order was set to expire three years later on October 30,
2016. The trial court subsequently issued two additional protective orders on October 2
and October 24, 2014. Those were also issued pursuant to section 136.2 and they were
set to expire three years later in October 2017.
       Defendant pleaded no contest to count one. (§ 288, subd. (a).) Consistent
with the agreement of the parties, the trial court sentenced defendant on July 9, 2015,
to three years in prison. Defendant was required to register as a sex offender pursuant
to section 290. There is no indication in the record that the trial court considered a
postconviction restraining order.
                                       DISCUSSION
       Defendant contends all three protective orders issued pursuant to section 136.2
must be stricken because such orders expire when the trial court loses jurisdiction over
the criminal case. (§ 136.2, subd. (a)(1).) The People agree the protective orders were
no longer valid after the trial court rendered its judgment and sentence, but contend the
proper remedy is to remand to the trial court to clarify whether it intended to impose



                                              2
a postconviction order. Alternatively, the People contend we need not take any action
because the orders have already terminated as a matter of law.
       Protective orders issued pursuant to section 136.2, subdivision (a) are “limited to
the pendency of the criminal action.” (People v. Stone (2004) 123 Cal. App. 4th 153, 159.)
Once the trial court has issued its judgment and sentence, a section 136.2, subdivision (a)
protective order is no longer operative. (People v. Selga (2008) 162 Cal. App. 4th 113,
118-119.) Because the protective orders here were issued for three years and were not
limited to the pendency of the criminal proceeding, they transcend the authorization of
section 136.2, subdivision (a) and must be reversed. (People v. Stone, supra,
123 Cal.App.4th at p. 160.)
       Still, where a defendant is convicted of a crime requiring registration pursuant
to section 290, subdivision (c), “the court, at the time of sentencing, shall consider
issuing an order restraining the defendant from any contact with the victim.” (§ 136.2,
subd. (i)(1), italics added.) The order may be valid for up to 10 years, and it may be
imposed whether defendant is incarcerated or placed on probation. (Ibid.)
       As defendant notes in his briefing, even though he was convicted of an offense
requiring registration under section 290, subdivision (c), there is no indication the trial
court considered imposing a postconviction restraining order protecting the victim M.B.
The probation report and the People did not mention such an order. This was an error
and we shall remand the matter for the trial court to consider such an order in favor of
M.B.
                                       DISPOSITION
       The restraining orders against defendant are reversed and the case is remanded
so the trial court can consider issuing a restraining order pursuant to section 136.2,
subdivision (i). Should the trial court decide to impose a restraining order, the trial court
is directed to prepare an amended abstract of judgment and to forward a certified copy



                                              3
of the amended abstract of judgment to the Department of Corrections and Rehabilitation.
In all other respects, the judgment is affirmed.



                                                      /S/
                                                   MAURO, J.



We concur:



    /S/
BLEASE, Acting P. J.



    /S/
NICHOLSON, J.




                                              4